ON REHEARING.                [Department One. March 26, 1929.]
A petition by appellants has been filed for modification of the decision in this court so as to allow costs to appellants.
This is an action in interpleader and the prevailing plaintiff is certainly entitled to costs against the parties resisting its claim.
Respondent, however, consents to a modification as to costs to read:
"Respondent to recover costs against Charles Romonasky and the surety on his appeal bond: neither Thomas nor Annie Sawicki to recover costs against the other."
Upon such consent the decision is modified accordingly. In all other respects the petition is denied. *Page 443